internal_revenue_service department of the treasury internal_revenue_service number release date date april taxnaver identification_number form 990ez tay vaarie eneled ‘ parson ta contactin mumbgry- contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for jater tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely r c johnson director eo examinations letter rev catalog number 34801v form 886-a unagreed revocation __ with alternative issue year issue sec_1 whether the tax-exempt status of an organization that operates an aircraft and provide sport parachuting facilities for the pleasure recreation and use of accepted members and guests should be revoked alternative issue if exemption status is maintained should the non-member income be taxed as unrelated_business_income brief explanation of facts the subject organization is recognized a sec_501 tax-exempt organizations according to its articles of incorporation the primary purpose of the organization is to provide sport parachuting facilities in the area the by-law adopted further broke the purpose down to providing sport parachuting aircraft and equipment for the pleasure recreation and use of members and guests to provide for student training provide for competition and promote sport parachuting to the general_public the organization had seven classes of members and later modified to six types paid pilot jumper pilot honorary lifetime-active and lifetime-inactive the only change was the removal of the language student members’ from the by-law membership benefits include reduced skydiving jump rates participation at all club functions competitions and active_participation in all functions and meetings the organization provides training to members and the general_public who are interested in parachuting and sky-diving the student pay a flat rate fee for training provided and each jump participated in income from the students is outside income thus unrelated_business_income because they are not members of this organization they pay at a higher rate to receive the services or to participate in the jumps in both fiscal_year the total revenue of this organization as highlighted below income received from the training of students is over of _ fiscal fiscal fiscal fiscal description amount amount membership dues program services fees special events student income -7 total form 886-a _ _ year member dollar_figure dollar_figure unagreed revocation with alternative issue non-member total income non-member year dollar_figure dollar_figure dollar_figure dollar_figure in the return submitted for services revenue and student income as direct public support’ an sec_501 organization should not even have any direct public support at all the revenue lines were not broken out so as to disguise the sources the organization reported all program the increasing trend of non-member income could be seen in both years and in and the organization received and respectively of their income from non-members this indicates that the organization is using income from non-members to support the activities of its members evidence that support the fact that the organizational activities are open to the public includes advertisement to the public the organization have a web-site whereby they advertise to train students in the act of sky-diving requesting that they will only accept cash only and no checks’ which will prevent accurate tracing of revenue received from the public also posted on their website are different jump rates for various heights desired by clients since they invite public to train and pay for these services at a higher rate than regular members it is operating more like a regular commercial entity this activity is pursued regularly carried on and not substantially related to their exempt_function there is no restriction placed on number of students trained or how often they are trained based on the interview of the officer treasurer and review of books_and_records there -is no adequate evidence that commingling between members is ongoing there are no minutes or chronology of events that shows that regular commingling is allowed in addition to non-member income and little commingling there is inurement the organization paid for car insurance for one of its members and the asset was not listed in the books of the organization although the car is old payment for personal expenses of members not related to the exempt activity should not be allowed _the organization said airplanes reported on the books have been destroyed in after several attempts to secure the proof that the two airplanes were destroyed the organization provided a factual aviation report by national transportation safety board that indicated one of the airplanes was destroyed the other airplane could not be accounted for proper books_and_records were not kept to differentiate between non- - member and members income organization did not provide information distinguishing member and non-member income in addition to the above issues the organization is not inactive presently because they have no airplane which is the major equipment used for their activity the hanger has been closed down the treasurer informed me that the organization is trying to re- organize but currently they are not operating form 886-a _unagreed revocation with alternative issue year ‘ law issue sec_501 of the code exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder social clubs are exempt from federal_income_tax under sec_501 as organizations described in sec_501 if they are organized for pleasure recreation and other ‘non-profitable purposes generally social clubs are membership organizations primarily supported by dues fees charges or other funds paid_by their members the central purpose of social clubs is to provide benefits to members including access to social and recreational facilities such as club houses golf courses and swimming pools when such benefits are funded by members exemption has been justified by congress on the theory that the members will be in the same position as if they had paid for the benefits directly the practical effect of the exemption is to allow individuals to join together to provide themselves with recreational or social opportunities on a mutual basis without further tax consequences the individual member is in substantially the same position as if he or she had spent his or her after-tax_income on pleasure or recreation without the intervening organization consequently the exemption for social clubs operates properly only if the club's income is derived exclusively from members for many years however income derived by clubs from outside of their membership eg investment_income operated to subsidize the recreational facilities or activities for the members with revenue that was taxed neither to the members nor to the club sec_1 c -1 a of the income_tax regulations states in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities to prevent club members from receiving benefits not contemplated by sec_501 congress extended the unrelated_business_income_tax to social clubs in the tax reform act in doing so however congress decided that unlike most other types of exempt_organizations which were exempted because they provide some sort of community service or public benefit clubs should be taxed on all income derived from outside their membership including investment_income regulations sec_1 c -1 b provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by form 886-a unagreed revocation with alternative issue year selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 revproc_71_17 1971_1_cb_683 sets forth guidelines for determining the effect of gross_receipts derived from use of a social club's facilities by the general_public have on the club's exemption under sec_501 of the code the revenue_procedure states that where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other non-profitable purposes clubs may receive up to of their gross_receipts including investment_income from sources outside their membership within the limitation no more than of the gross_receipts may be derived from nonmember use of club facilities and services the term general_public as used in this procedure means persons other than members of a club their dependents or guests total gross_receipts is defined as the receipts from normal and usual activities of the club including charges admissions membership fees dues and assessments sec_6001 of the code states every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title in rev_rul a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes therefore to qualify for income_tax exemption a social_club should not advertise its facilities for nonmember patronage since this would be prima facie evidence it was engaging in business in revrul_69_219 it was held that a social_club that regularly holds its golf course open to the general_public charging established green fees used for maintenance and improvement of club facilities is not exempt under sec_501 of the code the club was organized for social and recreational purposes its principal function is to operate a golf course for its members who pay annual dues however the club regularly holds the golf course open to the general_public for use upon the payment of an established green fee green fees from the general_public have constituted a significant portion of the club's total receipts from all sources for each of the past five ‘ form 886-a unagreed revocation with alternative issue year years the income from this source is used to help defray the expense of maintaining and improving the golf course in revrul_65_63 a nonprofit organization which conducts sports car events for the pleasure and recreation of its members permits the general_public to attend such events for a fee on a recurring basis and solicits patronage by advertising it was held that this organization does not qualify for exemption as a club organized and operated exclusively for pleasure recreation and other non-profitable purposes under sec_501 due to substantial public patronage taxpayer’s position the taxpayer did not provide its position government’s position based on the facts of the examination the organization does not qualify for exemption per revrul_71_17 non-member income is more than percent substantial skydiving fees jump fees tandem and training fees collected from students is non- member income and thus jeopardized the organization's exempt status because social clubs are primarily supported by their members’ payments their tax exemption has the practical effect of allowing the individuals comprising their membership to join together to provide themselves with recreational or social facilities without further tax consequences when the club’s income is limited to membership receipts thus the exemption of social clubs is based on the logic of allowing members to pool their funds for recreational purposes rather than by any compelling public benefit conferred by social clubs this justification should not result in any_tax advantage by receiving such a large amount of nonmember income from the use of the facilities the members do receive financial advantages conclusion since the organization does not meet the requirements of c because they received more than percent of its income from non-members the organization does not qualify for exemption under c and its tax exempt status should be revoked alternative issue should the net_income from the student training be taxable as unrelated_business_income under sec_511 of the code form 886-a unagreed revocation with alternative issue year brief explanation the organization received more than of their gross_receipts from sources outside their membership from services to non-members dollar_figure of facts and dollar_figure and in respectively they provided skydiving lessons and allowed non-members to use club facility for parachuting and skydiving jumps law sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of organizations exempt from federal_income_tax sec_512 defines unrelated_business_taxable_income as the gross_income from any unrelated_trade_or_business regularly carried on by the organization sec_513 of the intemal revenue code states the term unrelated_business_taxable_income means gross_income excluding any exempt_function_income less the deductions allowed which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modification provided in paragraphs c and of subsection b one of the organization subject_to the provisions of the internal_revenue_code sub sec_512 are membership organizations whose principal purpose is to provide social and recreational activities to its members the reason for the special rule_of the internal_revenue_code sub sec_512 was to prevent membership organizations from providing increased benefits to their members from untaxed sources of non- membership income taxpayer’s position the taxpayer did not provide its position government's position if revocation is not upheld then the organization should pay federal_income_tax on its unrelated_business_income received from non-member source conclusion if revocation is not upheld then the organization should pay federal_income_tax on its unrelated_business_income received from non-member source income received from students is a non-member income and should be taxed as calculated below form 886-a unagreed revocation with alternative issue eee year student income plane repairs fuel utilities occupancy student expenses specific deduction unrelated biz taxable_income after dedns tax total for assumptions expenses for expenses foi training expenses reported by taxpayer could not be verified vere calculated using of repairs fuel and utilities expenses vere calculated using of student income because student
